First Quarter Report – 2009 Consolidated Statements of Earnings (US dollars in millions, except for share and per share amounts – Unaudited) Three Months Ended March 31 Note 2009 2008 Revenues $ 624.8 $ 626.7 Operating expenses 258.6 258.5 Depreciation and depletion 126.3 111.2 Earnings from mine operations 239.9 257.0 Corporate administration (1) 30.0 25.1 Exploration 8.1 12.5 Earnings from operations 201.8 219.4 Other income (expenses) Interest and other income (expenses) (0.3 ) 9.7 Interest expense and finance fees (0.5 ) (5.6 ) Share of income of equity investee - 3.8 Gain (loss) on foreign exchange 8(b) 116.7 (66.6 ) Gain (loss) on non-hedge derivatives, net 8(a) 1.0 (31.6 ) Gain (loss) on securities, net 8(a) 0.3 (1.5 ) Gain on disposition of Silver Wheaton shares - 292.5 Dilution gains (loss) 11 (0.7 ) 2.1 116.5 202.8 Earnings before taxes and non-controlling interests 318.3 422.2 Income and mining taxes 10 (27.1 ) (183.6 ) Non-controlling interests 11 (0.3 ) (9.1 ) Net earnings $ 290.9 $ 229.5 (1)Stock based compensation expense (a non-cash item) is included in corporate administration 12(b) $ 9.5 $ 4.4 Net earnings per share Basic $ 0.40 $ 0.32 Diluted 12(d) 0.40 0.32 Weighted average number of shares outstanding (000’s) 12(d) Basic 729,751 709,296 Diluted 733,226 714,758 The accompanying notes form an integral part of these unaudited interim consolidated financial statements 38 | GOLDCORP First Quarter Report – 2009 Consolidated Balance Sheets (US dollars in millions – Unaudited) Note March 31 2009 December 31 2008 Assets Cash and cash equivalents 14 $ 260.8 $ 262.3 Marketable securities 8(a) 16.2 10.1 Accounts receivable 201.1 178.6 Income and mining taxes receivable 12.8 15.6 Future income and mining taxes 4.3 3.3 Inventories and stockpiled ore 258.5 226.2 Other 4 63.2 66.2 Current assets 816.9 762.3 Mining interests 5 17,316.2 17,062.5 Deposits on mining interest expenditures 203.6 230.8 Goodwill 761.8 761.8 Stockpiled ore 87.1 92.6 Investments 8(a) 120.4 71.9 Other 6 22.4 26.9 $ 19,328.4 $ 19,008.8 Liabilities Accounts payable and accrued liabilities $ 278.8 $ 294.0 Income and mining taxes payable 191.4 - Future income and mining taxes 26.1 181.5 Current portion of long-term debt 7 9.1 - Current liabilities 505.4 475.5 Income and mining taxes payable 22.0 28.0 Future income and mining taxes 3,092.2 3,203.9 Long-term debt 7 95.0 5.3 Reclamation and closure cost obligations 274.3 273.1 Other 22.2 12.7 4,011.1 3,998.5 Non-controlling interests 11 51.1 51.2 Shareholders’ Equity Common shares, share purchase warrants, and stock options 12 12,647.5 12,625.2 Retained earnings 2,495.0 2,237.0 Accumulated other comprehensive income 13 123.7 96.9 2,618.7 2,333.9 15,266.2 14,959.1 $ 19,328.4 19,008.8 Commitments and contingencies (notes 8(b) & 16) The accompanying notes form an integral part of these unaudited interim consolidated financial statements 39 | GOLDCORP First Quarter Report – 2009 Consolidated Statements of Cash Flows (US dollars in millions – Unaudited) Three Months Ended March 31 Note 2009 2008 Operating Activities Net earnings $ 290.9 $ 229.5 Reclamation expenditures (4.2 ) (3.2 ) Items not affecting cash Depreciation and depletion 126.3 111.2 Stock based compensation expense 12(b) 9.5 4.4 Share of income of equity investee - (3.8 ) Unrealized loss (gain) on non-hedge derivatives 8(a) (0.9 ) 23.5 Loss (gain) on securities, net 8(a) (0.3 ) 0.9 Gain on disposition of Silver Wheaton shares - (292.5 ) Dilution gains (loss) 11 0.7 (2.1 ) Future income and mining taxes (1.8 ) 108.6 Non-controlling interests 11 0.3 9.1 Unrealized loss (gain) on foreign exchange and other 8(b) (117.2 ) 53.5 Change in non-cash working capital 14 (5.2 ) (22.8 ) Cash provided by operating activities 298.1 216.3 Investing Activities Expenditures on mining interests 15 (260.2 ) (194.7 ) Deposits on mining interest expenditures 15 (94.2 ) (124.4 ) Proceeds from disposition of Silver Wheaton shares, less cash - 1,505.1 Purchase of securities 8(a) (21.5 ) - Other 0.3 (0.5 ) Cash provided by (used in) investing activities (375.6 ) 1,185.5 Financing Activities Debt borrowings 7 204.0 - Debt repayments 7 (105.0 ) (645.0 ) Common shares issued, net 10.4 40.4 Dividends paid to common shareholders (32.9 ) (31.9 ) Cash provided by (used in) financing activities 76.5 (636.5 ) Effect of exchange rate changes on cash and cash equivalents (0.5 ) (7.2 ) Increase (decrease) in cash and cash equivalents (1.5 ) 758.1 Cash and cash equivalents, beginning of period 262.3 510.8 Cash and cash equivalents, end of period $ 260.8 $ 1,268.9 Supplemental cash flow information (note The accompanying notes form an integral part of these unaudited interim consolidated financial statements 40 | GOLDCORP First Quarter Report – 2009 Consolidated Statements of Shareholders’ Equity (US dollars in millions, shares in thousands – Unaudited) Common Shares Shares Amount Share Purchase Warrants Stock Options Retained Earnings AccumulatedOther Comprehensive Income Total At January 1, 2008 708,351 11,772.8 42.0 115.6 890.1 158.1 12,978.6 Stock options exercised and restricted share units issued and vested 5,667 152.2 - (48.4 ) - - 103.8 Fair value of stock options and restricted share units issued and vested - - - 40.4 - - 40.4 Shares, options and warrants issued in connection with the acquisition of Gold Eagle 15,582 536.6 8.0 6.0 - - 550.6 Dividends declared - (128.7 ) - (128.7 ) Net earnings - 1,475.6 - 1,475.6 Other comprehensive income - (61.2 ) (61.2 ) At December 31, 2008 729,600 12,461.6 50.0 113.6 2,237.0 96.9 14,959.1 Stock options exercised and restricted share units issued and vested (note 12(b)) 557 16.3 - (5.4 ) - - 10.9 Fair value of stock options and restricted share units issued and vested (note 12(b)) - - - 11.4 - - 11.4 Dividends declared - (32.9 ) - (32.9 ) Net earnings - 290.9 - 290.9 Other comprehensive income - 26.8 26.8 At March 31, 2009 730,157 12,477.9 50.0 119.6 2,495.0 123.7 15,266.2 Shareholders’ equity (note Accumulated other comprehensive income (note 13) The accompanying notes form an integral part of these unaudited interim consolidated financial statements 41 | GOLDCORP First Quarter Report – 2009 Consolidated Statements of Comprehensive Income (US dollars in millions – Unaudited) Three Months Ended March 31 2009 2008 Net earnings $ 290.9 $ 229.5 Other comprehensive income (loss): Gain (loss) on available-for-sale securities, net of tax expense of $6.0 million (2008– $6.9 million)(note 8(a)) 26.8 (5.2 ) Adjustment arising from disposition of Silver Wheaton shares - (17.7 ) Non-controlling interests - (1.3 ) Other comprehensive income (loss) 26.8 (24.2 ) Comprehensive income $ 317.7 $ 205.3 The accompanying notes form an integral part of these unaudited interim consolidated financial statements 42 | GOLDCORP Notes to the Consolidated Financial Statements (in
